              Case 2:19-cr-00103-JAM Document 67 Filed 09/18/20 Page 1 of 4


 1 JOHN R. MANNING
   Attorney at Law
 2 1111 H Street, Suite 204
   Sacramento, CA
 3 (916) 444-3994
   Fax: (916) 447-0931
 4 jmanninglaw@yahoo.com

 5 Attorney for Defendant
   ELTON PADILLA
 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00103
11                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                         v.                           FINDINGS AND ORDER
13   ELTON PADILLA,                                     DATE: September 29, 2020
                                                        TIME: 9:15 a.m.
14                               Defendant.             COURT: Hon. John A. Mendez
15

16          By previous order, this matter was set for status conference on September 15, 2020. The court,

17 on its own motion continued the matter from September 15, 2020, to September 29, 2020. By this

18 stipulation, the defendant is requesting to continue the status conference from September 29, 2020, until

19 December 8, 2020 and to exclude time between September 15, 2020 and December 8, 2020 under Local

20 Code T-4 (to allow defense counsel time to prepare).

21          Additionally, in response to the global pandemic caused by the COVID-19 virus, this Court

22 issued a series of General Orders related to court operations and to address public health concerns

23 related to and during the COVID-19 pandemic. (See, General Orders 611-618, 620-621.)

24          Although the General Order(s) addresses the district-wide health concern, the Supreme Court has

25 emphasized the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-endedness

26 with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner v. United

27 States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no exclusion under” §

28 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id. at 509; see also

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00103-JAM Document 67 Filed 09/18/20 Page 2 of 4


 1 United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a judge ordering

 2 an ends-of-justice continuance must set forth explicit findings on the record “either orally or in

 3 writing”).

 4          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 5 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 6 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 7 justice served by taking such action outweigh the best interest of the public and the defendant in a

 8 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 9 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

10 served by the granting of such continuance outweigh the best interests of the public and the defendant in

11 a speedy trial.” Id.

12          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

13 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

14 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

15 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

16 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

17 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

18 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

19 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

20 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

21          In light of the societal context created by the foregoing, this Court should consider the following

22 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

23 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

24 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

25 continuance must be “specifically limited in time”).

26                                                 STIPULATION

27          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

28 through defendant’s counsel of record, hereby stipulate as follows:

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00103-JAM Document 67 Filed 09/18/20 Page 3 of 4


 1          1.      By previous order, this matter was set status conference on September 29, 2020.

 2          2.      The court, on its own motion, continued this matter from September 15, 2020, to

 3 September 29, 2020.

 4          3.      The defendant is requesting the status conference presently set for September 29, 2020,

 5 be continued until December 8, 2020 at 9:30 a.m.

 6          4.      By this stipulation, the parties move to exclude time between September 29, 2020, and

 7 December 8, 2020, under Local Code T4. (Should the matter resolve prior to December 8, 2020, the

 8 parties will alert the court, provide the court with the relevant documents and set the matter for a change

 9 of plea hearing rather than status conference.)

10          5.      The parties agree and stipulate, and request that the Court find the following:

11                  a)     The government has represented that the discovery associated with this case

12          includes investigative reports and related documents in electronic form, as well as audio and

13          video recordings. All of this discovery has been either produced directly to counsel and/or made

14          available for inspection and copying.

15                  b)     Counsel for defendant desires additional time to consult with this client, review

16          the current charges, conduct investigation and research related to the charges, and to review

17          discovery in this matter.

18                  c)     Counsel for defendant believes that failure to grant the above-requested

19          continuance would deny him/her the reasonable time necessary for effective preparation, taking

20          into account the exercise of due diligence.

21                  d)     The government does not object to the continuance.

22                  e)     Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26          et seq., within which trial must commence, the time period of September 29, 2020 to December

27          8, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

28          Code T4] because it results from a continuance granted by the Court at defendant’s request on

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00103-JAM Document 67 Filed 09/18/20 Page 4 of 4


 1          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

 2          best interest of the public and the defendant in a speedy trial.

 3          6.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7
            Dated: September 14, 2020                       /S/ John R. Manning
 8                                                          JOHN R. MANNING
 9                                                          Attorney for Defendant
                                                            Elton Padilla
10

11          Dated: September 14, 2020                       McGregor W. Scott
                                                            United States Attorney
12
                                                            /S/ Vincenza Rabenn
13
                                                            VINCENZA RABENN
14                                                          Assistant United States Attorney

15

16
                                              FINDINGS AND ORDER
17
            The Court, having received, read, and considered the stipulation of the parties, and good cause
18
     appearing therefrom, adopts the stipulation of the parties in its entirety as its order.
19

20
            IT IS SO FOUND AND ORDERED this 17th day of September, 2020.
21

22
                                                              /s/ John A. Mendez
23                                                       THE HONORABLE JOHN A. MENDEZ
                                                         UNITED STATES DISTRICT COURT JUDGE
24

25

26

27

28

       STIPULATION REGARDING EXCLUDABLE TIME                4
       PERIODS UNDER SPEEDY TRIAL ACT
